MORRISON, Presiding Judge.
The offense is felony theft; the punishment, two years.
One Bennett, an accomplice, testified that he and the appellant were rooming together in the city of Lott at the time in question, that the appellant came in one night and told him that he had gotten four tires down at the shop which was connected with the road work in which they were employed. He stated that the following morning he and the appellant removed the tires from the appellant’s truck, placed them in his, and drove over near Groesbeck, where they hid the tires. Bennett testified that after his arrest he told the officers about the appellant’s connection with the theft of the tires and carried the officers to where they were hidden.
Sheriff Pamplin testified that he investigated the theft of the tires, made plaster casts of shoe tracks found at the shop *612from which the tires were taken, and found that they corresponded with the ridges on the shoes taken off the appellant upon his arrest.
Appellant’s confession was introduced in evidence in which he told about visiting Bob Sims at the company shop on the night in question and observing four tires in a wired enclosure. It further recites that he returned later that night, got the tires, and the next morning he and Bennett hid the tires near Groesbeck.
The appellant did not testify or offer any evidence in his own behalf.
Appellant contends that the evidence is insufficient to support the conviction because Sims did not testify and therefore did not supply the necessary proof that the tires were taken without his consent. Appellant’s confession contains the following recitation: “Nobody gave me permission to take the tires.”
Such a contention was before this court recently in LeFors v. State 161 Tex. Cr. Rep. 544, 278 S.W. 2d 837, wherein we said:
“Appellant says there is no evidence that the valuables were taken from Marie without her consent. It is true that Marie did not say in so many words that the appellant took her property without her consent, but we do find in the appellant’s confession the following: ‘No one gave me permission nor did I hear anyone give Neal or Bob permission to take anything from Marie’s room.’
“The State relies upon Cox v. State, 164 S. W. 2d 848, and rightly so. In that case the owner of the hogs did not testify that they were taken without his consent, but the accused’s confession said that he did not have the owner’s consent to take them. We held that this constituent element of theft was established by the confession.”
Appellant next contends that the evidence is insufficient to establish that the tires were taken from the custody of Sims. Bennett testified that the appellant told him that the tires had come from the shop and that he knew that Bob Sims was in charge of the shop: The sheriff testified that Bob Sims was in charge of the shed from which the tires were taken.
*613Finding the evidence sufficient to support the conviction and no reversible error appearing, the judgment of the trial court is affirmed.